     Case 1:19-cv-01237-DAD-SAB Document 18 Filed 06/29/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
     NICK ADAMS,                      )                 No. 1:19-cv-01237-NONE-SAB
11                                    )
          Plaintiff,                  )                 ORDER RE STIPULATION FOR
12                                    )                 VOLUNTARY REMAND PURSUANT TO
                                      )                 SENTENCE FOUR OF 42 U.S.C. § 405(g)
13       v.                           )                 AND ENTRY OF JUDGMENT
                                      )
14                                    )                 (Doc. No. 17)
     COMMISSIONER OF SOCIAL SECURITY, )
15                                    )
         Defendant.
                                      )
16                                    )
17
18          Plaintiff Nick Adams filed this action challenging the final decision of the
19   Commissioner of Social Security (Commissioner) denying his application for Social Security
20   Benefits. (Doc. No. 1.) On June 26, 2020, the parties filed a stipulation for voluntary remand
21   of this action for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g). (Doc.
22   No. 17.) Pursuant to the parties’ stipulation to remand, IT IS HEREBY ORDERED that:
23          1.      The final decision of the Commissioner is REVERSED, and this action is
24                  REMANDED to the Commissioner for further proceedings consistent with the
25                  terms of the stipulation;
26          2.      All pending dates and matters are VACATED;
27          3.      The Clerk of Court is directed to enter judgment in favor of Plaintiff Nick
28                  Adams and against the Commissioner; and
     Case 1:19-cv-01237-DAD-SAB Document 18 Filed 06/29/20 Page 2 of 2



 1         4.    The Clerk of Court is DIRECTED to assign this matter to a district judge for the
 2               purposes of closing this action and then to CLOSE THIS CASE.
 3
     IT IS SO ORDERED.
 4
 5      Dated:   June 26, 2020
                                                   UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
